Title: To George Washington from Colonel Daniel Brodhead, 25 June 1779
From: Brodhead, Daniel
To: Washington, George


        
          Dear General
          Pittsburgh June 25th 1779
        
        About a Fortnight ago three Men which I had sent to reconnoiter the Seneca Country returned from Venango having been chased by a number of Warriors who were coming down the Allegehany in Canoes they continued the pursuit until they came some distance this side the Kittaning & the White men narrowly escaped, A few days afterwards Captn Bready with 20 white men & one Young Delaware Chief (all well painted) Set out towards the Seneca Country & some of the Indian Warriors Came in to the Inhabitants, they Killed a Soldier between Forts Crawford & Hand & proceeded towards Sewickly Settlement where they killed a Woman & Four Children & took two Children Prisoners. Captn Brady fell in with 7 Indians (who had done this Mischief) about 15 Miles above Kittaning where they had chosen an advantageous Situation for their Camp Surrounded them as well as the Situation would admit & finding he was discovered by the

break of day he attackd them & killed the Captn who was a notorious Warrior of the Muncy Nation & mortally wounded most of them but they being encamp’d near a remarkable thicket & having (as is customary with them) stopd their Wounds just after they received them they could not be found—Captn Brady retook Six horses, the two Prisoners the Scalps & all their plunder which was considerable & took Six Guns and every thing else the Indians had except their Bretch Clouts Captn Brady & most of his men Acted with great Spirit & intrepidity but it is confest that the Young Delaware Chief Nonowland (or George Wilson), distinguished himself on this Enterprize & I have the pleasure to inform your Excellency that the Delaware Chiefs are safely returned from Philadelp. & one of them agreeable to their Custom stepd forward to the party & receiv’d the Scalp in Triumph, Before Captn Brady returned, Lt. Hardin who has often distinguishd himself as a Partizan with 11 choice Men set out for the Seneca Country & I am convinced he will not return without Prisoners or Scalps. I have once more thrown in a small Supply of Salt provisions for the Garrison at Fort Lawrens & Lt. Coll Bayard with 120 Rank & file is now erecting a stockade Fort at Kittaning.
        The Mohickan & Shawnese chiefs have sent me a Speech by a String of Wampum requesting me to take pity on them & suffer them to enjoy the blessings of Peace I believe I have frightened them by bringing over to our Interest their chief Allies, the Wyandots, Tawas, Chipewas and pootiotemees By the inclosed Copys of Letters & Speeches Yr Excellency will discover the change & if I had but a small quantity of Indian Goods I would make them assist me in humbling the Mingoes up Allegany & the English at Detroit, but unfortunately I am not in possession of a Single Article to pay them for their services, I have enclosed the proceedings of the Genl Court Martial which your Excellency was pleased to order in expectation of receiving your directions respecting them—With great pleasure I can now inform your Excellency that I have upwards of four hundred head of Beef Cattle & near a Thousand Kegs of Flour with which had I your permission I conceive I could make a successful expedition against the Senecas I have the Honor to be with the most sincere regard & Esteem Yr Excellencys most Obt & most Hble Servt
        
          Daniel Brodhead
        
      